Citation Nr: 1821278	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 1974.  He passed away in April 2013, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran passed away in April 2013; his death certificate lists the underlying cause of death as hypertensive atherosclerotic cardiovascular disease.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran was stationed in Thailand, at Nakhon Phanom Royal Thai Air Force Base (RTAFB) for 403 days during his period of Vietnam Era service.

4.  The evidence is at least evenly balanced as to whether the Veteran was exposed to herbicides during his service in Thailand.

5.  Since the Veteran's cause of death is service-connected, no benefit remains to be awarded under 38 U.S.C. § 1318.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

2.  The claim for DIC under 38 U.S.C. § 1318 is moot.  38 U.S.C. §§ 1318, 7104 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death.  Specifically, she has asserted that the underlying cause of his death-characterized on his death certificate as hypertensive atherosclerotic cardiovascular disease-was related to his exposure to herbicides while stationed at Nakhon Phanom RTAFB during service.  Following review of the record, the Board finds that service connection for the cause of the Veteran's death is warranted.

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C. § 1310(a).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  However, several statutory presumptions also operate in connection with section 1110.  Specifically, and as relevant here, if a Veteran served during specified time periods and was exposed to certain herbicide agents during service, then certain listed diseases, including atherosclerotic cardiovascular disease (ischemic heart disease), are presumptively service-connected absent affirmative evidence to the contrary.  38 U.S.C. §§ 1113, 1116(a)(1), (a)(2); 38 C.F.R. §§ 3.307(d), 3.309(e).

The foregoing statutory and regulatory provisions do not establish a presumption of exposure to herbicide agents based on service in Thailand.  However, special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of certain Thai military bases (including Nakhon Phanom RTAFB) during the Vietnam Era is required.  See VA Adjudication Procedure Manual (M21-1), IV.ii.1.H.5.a, b.  Specifically, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id. at IV.ii.1.H.5.b.

The Veteran's service treatment and personnel records reflect that he served as an air traffic controller at Nakhon Phanom RTAFB in Thailand for a period of 403 days during the Vietnam Era-specifically, from 1973 to 1974.  The appellant, who was married to the Veteran from 1967 until the time of his death, has asserted that the location of his duty station, and the daily path he took from his barracks to that station, placed him near the perimeter of Nakhon Phanom RTAFB.  She has further pointed out that he was required to cross the perimeter any time he left the base.  The appellant has submitted photographs of the positioning of the airstrip at Nakhon Phanom RTAFB in support of her assertion that the Veteran's duty station was "near" the perimeter of the base.

The Board acknowledges that there is no official evidence reflecting that the Veteran was in close proximity to the perimeter of Nakhon Phanom RTAFB while he was stationed there.  Nevertheless, it finds that the weight of the evidence is in equipoise as to whether his duties as an air traffic controller and his other on-base activities, including walks he took around the base, placed him near the perimeter.  Notably, the record contains uncontradicted evidence-provided by the appellant-that the conditions of the Veteran's service while stationed at Nakhon Phanom RTAFB involved being present near the perimeter where herbicide use has been conceded.  The Board has located no information in the record that calls into question her credibility.  The Board also points out that the Veteran was stationed at the base for more than 400 days.  It is highly plausible that he went near the perimeter.  Thus, in light of the appellant's contentions and after resolving all reasonable doubt in her favor, the Board finds that the Veteran's exposure to herbicides has been established by the facts found.  38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 3.307; VBA Manual M21-1, IV.ii.1.H.5.a, b.

As the evidence of record establishes that the Veteran's death was caused by hypertensive atherosclerotic cardiovascular disease and as, resolving reasonable doubt in the appellant's favor, the evidence also establishes that the Veteran was exposed to herbicide agents while stationed at Nakhon Phanom RTAFB during the Vietnam Era, service connection for the cause of his death is warranted and the claim is granted.  38 U.S.C. §§ 1110, 1116, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.312 (2017).

II.  DIC Benefits under 38 U.S.C. § 1318

In light of the grant of benefits described above, the appellant's DIC claim is rendered moot.  In that regard, entitlement to VA benefits under 38 U.S.C. § 1310 is the greater benefit, see Moffitt v. Brown, 10 Vet. App. 214, 224 (1997), and it has been granted in full.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C. § 1318, nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  Furthermore, the United States Court of Appeals for Veterans Claims has indicated that VA is required to also consider an appellant's claim under the provisions of 38 U.S.C. § 1318 only if a claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C. § 1310.  See Timberlake, 14 Vet. App. at 134-35.  For the foregoing reasons, the claim for entitlement to DIC under 38 U.S.C. § 1318 is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal for DIC benefits under 38 U.S.C. § 1318 is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


